DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muneo (JPH06122932A – provided by Applicant in the IDS) in view of Ido (JP2008304170A – provided by Applicant in the IDS) and Kuroda (US 6,202,703 – provided by Applicant in the IDS).
	
Regarding claim 1, Muneo teaches a method, comprising: 
positioning a heat transfer tube in air-conditioning equipment and operating the air-conditioning equipment, whereby the heat transfer tube is exposed to a corrosive action caused by a corrosive medium comprising at least one lower carboxylic acid, which corrosive action progresses in the form of ants' nest from an outer surface of the heat transfer tube in a direction of its wall thickness (see at least Abstract, “To improve the corrosion resistance to ant-lair-like corrosion and the strength to brittle fracture after brazing in a copper tube by specifying the P content and the oxygen concn. in copper” further see paragraph [0004]), 
wherein the heat transfer tube consists of copper, by weight of phosphorus and inevitable impurities (see at least claim 1). 
Muneo does not specifically teach the composition of the heat transfer tube wherein, the heat transfer tube consists of copper, 0.10-1.0% by weight of phosphorous, and inevitable impurities comprising at least one of Fe, Pb and Sn, the inevitable impurities being contained in an amount of not higher than 0.05% by weight in total.  
Ito teaches a heat transfer pipe for a heat exchanger (Ito, Title) which comprises a composition 0.3-3% by weight of P and the balance of Cu and inevitable impurities (see Ito, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo with the composition of the heat transfer tube consisting of 0.10-1.0% by weight and inevitable impurities, as taught by Ido, as it would have been obvious to one of ordinary skill in the art to try the composition of Ido in order to assess the effects that this range of P by weight in the tube has on corrosion resistance. 
Muneo as modified does teach that the inevitable impurities comprising at least one of Fe, Pb and Sn, the inevitable impurities being contained in an amount of not higher than 0.05% by weight in total. Kuroda teaches that it is preferable to keep impurities, such as Sn, below 0.01 wt% in order to not have a negative effect on corrosion resistance (Kuroda, col. 7, lines 29-36).  Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo as modified with Sn as an inevitable impurity and being contained in an amount of not higher than 0.05% by weight in total, as taught by Kuroda, as Kuroda teaches that it is preferable to keep the levels of inevitable impurities to be less than 0.01 wt% (Kuroda, col. 7, lines 29-36). 

Regarding claim 2, Muneo teaches the method as recited in claim 1, wherein the heat transfer tube comprises not lower than 0.15% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).  

Regarding claim 3, Muneo teaches the method as recited in claim 1, wherein the heat transfer tube comprises not lower than 0.8% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).  

Regarding claim 4, Muneo teaches the method as recited in claim 1, wherein the heat transfer tube comprises not lower than 0.5% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).  

Regarding claim 5, Muneo teaches the method as recited in claim 1, wherein the heat transfer tube comprises not lower than 0.3-1.0% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).  

Regarding claim 6, Muneo teaches the method as recited in claim 1, wherein the heat transfer tube comprises not lower than 0.19% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).  

Regarding claim 7, Muneo teaches the method as recited in claim 1, further comprising operating said air conditioning equipment such that heat is transferred through said heat transfer tube (Muneo, Abstract).

Regarding claim 8, Muneo teaches the method as recited in claim 1, wherein corrosion progresses in a direction extending along a surface of the heat transfer tube (Muneo, paragraph [0010]). 

Regarding claim 9, Muneo teaches the method as recited in claim 1, but does not teach that the heat transfer tube was produced by casting an ingot or a billet, and extruding and drawing the ingot or billet.  
However, the claimed phrases of the heat transfer tube being produced by casting an ingot or billet, and extruding and drawing the ingot or billet are being treated as a product by process limitation; that is, that the elements are made by casting an ingot/billet and extruding and drawing the ingot/biller. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to Applicant to show an unobvious difference. See MPEP 2113.

Regarding claim 10, Muneo teaches the method as recited in claim 1, wherein the heat transfer tube comprises 0.40 % by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).    

Regarding claim 11, Muneo teaches the method as recited in claim 1, wherein the heat transfer tube comprises 1.00 % by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).  

Regarding claim 12, Muneo teaches amethod comprising subjecting a copper tube having a composition consisting of copper, phosphorus, and inevitable impurities (see at least claim 1), to a corrosive medium comprising a lower carboxylic acid, said composition of the copper tube providing corrosion-resistance against ant nest corrosion caused by said corrosive medium  (see at least Abstract, “To improve the corrosion resistance to ant-lair-like corrosion and the strength to brittle fracture after brazing in a copper tube by specifying the P content and the oxygen concn. in copper” further see paragraph [0004]).
Muneo does not teach that the copper tube has a specific a composition consisting of copper, 0.10-1.0% by weight of phosphorous , and inevitable impurities comprising at least one of Fe, Pb and Sn, the inevitable impurities being contained in an amount of not higher than 0.05% by weight in total.
Ito teaches a heat transfer pipe for a heat exchanger (Ito, Title) which comprises a composition 0.3-3% by weight of P and the balance of Cu and inevitable impurities (see Ito, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo with the composition of the heat transfer tube consisting of 0.10-1.0% by weight and inevitable impurities, as taught by Ido, as it would have been obvious to one of ordinary skill in the art to try the composition of Ido in order to assess the effects that this range of P by weight in the tube has on corrosion resistance. 
Muneo as modified does teach that the inevitable impurities comprising at least one of Fe, Pb and Sn, the inevitable impurities being contained in an amount of not higher than 0.05% by weight in total. Kuroda teaches that it is preferable to keep impurities, such as Sn, below 0.01 wt% in order to not have a negative effect on corrosion resistance (Kuroda, col. 7, lines 29-36).  Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo as modified with Sn as an inevitable impurity and being contained in an amount of not higher than 0.05% by weight in total, as taught by Kuroda, as Kuroda teaches that it is preferable to keep the levels of inevitable impurities to be less than 0.01 wt% (Kuroda, col. 7, lines 29-36). 

Regarding claim 13, Muneo as modified teaches the method as recited in claim 12, wherein the heat transfer tube comprises not lower than 0.15% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).  
 
Regarding claim 14, Muneo as modified teaches the method as recited in claim 12, wherein the heat transfer tube comprises not lower than 0.8% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).    

Regarding claim 15, Muneo as modified teaches the method as recited in claim 12, wherein the heat transfer tube comprises not lower than 0.5% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).    

Regarding claim 16, Muneo as modified teaches the method as recited in claim 12, wherein the heat transfer tube comprises not lower than 0.3-1.0% by weight of P.  

Regarding claim 17, Muneo as modified teaches the method as recited in claim 12, wherein the heat transfer tube comprises not lower than 0.19% by weight of P (see Ido, at least claim 2 which notes the use of at least 0.3-3.0% of P, thereby sufficing the limitation of the claim).    

Regarding claim 18, Muneo as modified teaches the method as recited in claim 12, further comprising positioning the heat transfer tube in air conditioning equipment and operating said air conditioning equipment such that heat is transferred through said heat transfer tube (Muneo, Abstract).  

Regarding claim 19, Muneo as modified teaches the method as recited in claim 12, wherein corrosion progresses in a direction extending along a surface of the heat transfer tube (Muneo, paragraph [0010]).  

Regarding claim 20, Muneo as modified teaches the method as recited in claim 12, but does not specifically teach that the heat transfer tube was produced by casting an ingot or a billet, and extruding and drawing the ingot or billet. However, the claimed phrases of the heat transfer tube being produced by casting an ingot or billet, and extruding and drawing the ingot or billet are being treated as a product by process limitation; that is, that the elements are made by casting an ingot/billet and extruding and drawing the ingot/biller. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to Applicant to show an unobvious difference. See MPEP 2113.
 

Regarding claim 21, Muneo teaches a method of inhibiting ants' nest corrosion in a heat transfer tube  (see at least Abstract, “To improve the corrosion resistance to ant-lair-like corrosion and the strength to brittle fracture after brazing in a copper tube by specifying the P content and the oxygen concn. in copper” further see paragraph [0004]), the method comprising: 
forming a tube having a composition consisting of copper, by weight of phosphorus and inevitable impurities (see at least claim 1);
positioning the tube in an air conditioning apparatus or a refrigeration apparatus (see at least paragraph [0001] which notes using the pope as a refrigerant pipe), and subjecting the tube to a corrosive environment comprising at least one lower carboxylic acid (the Examiner notes that the following limitation is drawn to intended use and the tube of Muneo can be subjected to the claimed environment).
Muneo does not specifically teach:
forming a tube having a composition consisting of copper, 0.10-1.0% by weight of phosphorous and inevitable impurities comprising at least one of Fe, Pb and Sn, the - 1 inevitable impurities being contained in an amount of not higher than 0.05% by weight in total.  
Ito teaches a heat transfer pipe for a heat exchanger (Ito, Title) which comprises a composition 0.3-3% by weight of P and the balance of Cu and inevitable impurities (see Ito, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo with the composition of the heat transfer tube consisting of 0.10-1.0% by weight and inevitable impurities, as taught by Ido, as it would have been obvious to one of ordinary skill in the art to try the composition of Ido in order to assess the effects that this range of P by weight in the tube has on corrosion resistance. 
Muneo as modified does teach that the inevitable impurities comprising at least one of Fe, Pb and Sn, the inevitable impurities being contained in an amount of not higher than 0.05% by weight in total. Kuroda teaches that it is preferable to keep impurities, such as Sn, below 0.01 wt% in order to not have a negative effect on corrosion resistance (Kuroda, col. 7, lines 29-36).  Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo as modified with Sn as an inevitable impurity and being contained in an amount of not higher than 0.05% by weight in total, as taught by Kuroda, as Kuroda teaches that it is preferable to keep the levels of inevitable impurities to be less than 0.01 wt% (Kuroda, col. 7, lines 29-36). 

Regarding claim 22, Muneo teaches method, comprising: 
positioning a tube in an air conditioning apparatus or a refrigeration apparatus (see paragraph [0001]); 
operating said air conditioning apparatus or refrigeration apparatus such that heat is transferred through said tube (see paragraphs [0001]-[0002]); and 
exposing said tube to a corrosive medium in said air-conditioning apparatus or said refrigeration apparatus, such that said corrosive medium generates ants' nest corrosion that progresses from a surface of said tube (see Abstract at least), 
said tube consisting of copper, phosphorus and inevitable impurities (see at least claim 1). 
Muneo does not teach:
the tube consisting of copper 0.10-1.0% by weight of phosphorus and inevitable impurities comprising at least one of Fe, Pb and Sn, the inevitable impurities being contained in an amount of not higher than 0.05% by weight in total.
Ito teaches a heat transfer pipe for a heat exchanger (Ito, Title) which comprises a composition 0.3-3% by weight of P and the balance of Cu and inevitable impurities (see Ito, claim 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo with the composition of the heat transfer tube consisting of 0.10-1.0% by weight and inevitable impurities, as taught by Ido, as it would have been obvious to one of ordinary skill in the art to try the composition of Ido in order to assess the effects that this range of P by weight in the tube has on corrosion resistance. 
Muneo as modified does teach that the inevitable impurities comprising at least one of Fe, Pb and Sn, the inevitable impurities being contained in an amount of not higher than 0.05% by weight in total. Kuroda teaches that it is preferable to keep impurities, such as Sn, below 0.01 wt% in order to not have a negative effect on corrosion resistance (Kuroda, col. 7, lines 29-36).  Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Muneo as modified with Sn as an inevitable impurity and being contained in an amount of not higher than 0.05% by weight in total, as taught by Kuroda, as Kuroda teaches that it is preferable to keep the levels of inevitable impurities to be less than 0.01 wt% (Kuroda, col. 7, lines 29-36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763